Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbguth 2,747,333.

Regarding claim 1, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:
a base (Fig 2, #4) defining a flat base surface (Fig 2, #4) and a longitudinal axis normal to the base surface (Fig 2, #4);

an inner shell (Fig 2, #5) contained within said enclosure (as shown in Fig 2), said inner shell (Fig 2, #5) comprising an inner body (Fig 2, #5) coupled to said base (Fig 2, #4), said inner body (Fig 2, #4) spaced apart from said outer shell (Fig 1, #1),
said inner body (Fig 2, #5) defining a plurality of inner openings (Fig 2, #6) each aligned with a corresponding one of the outer openings (Figs 1 & 2, #2) along a respective insertion axis of a plurality of insertion axes and sized to slidably receive the elongate utensil, wherein
the plurality of insertion axes are oriented at a plurality of different angles relative to
the longitudinal axis.

Regarding claims 2 and 15, Erbguth discloses the system wherein one of said base (Fig 2, #4) and said outer shell (Fig 2, #1) comprises an arm (Figs 1 & 2, #11, #14, #12, #13 & #10) extending longitudinally towards the other of said base (Fig 2, #4) and said outer shell (Fig 2, #1), said inner body (Fig 2, #5) defining a first channel (Fig 2, #16, hole) sized to slidably receive said arm (Figs 1 & 2, #11, #14, #12, #13 & #10) to 

Regarding claims 3 and 16, Erbguth discloses the system wherein said base (Fig 2, #4) comprises said arm (Figs 1 & 2, #11, #14, #12, #13, & #10) (as shown in Fig 2), and said outer body (Fig 2, #1) defines a second channel (hole that receives #11) sized to slidably receive said arm (Figs 1 & 2, #11, #14, #12, #13 & #10) to facilitate slidably coupling said outer shell (Fig 2, #1) to said base (Fig 2, #4).

Regarding claims 8 and 19, Erbguth discloses the system wherein said inner body (Fig 2, #5) comprises an inner surface and an outer surface, said base (Fig 2, #4) comprising a longitudinally extending ridge (Fig 2, #12 & #13) sized to engage one of said inner surface and said outer surface to inhibit lateral movement of said inner shell (Fig 2, #5) relative to said base (Fig 2, #4).

Regarding claim 9, Erbguth discloses the system wherein said inner shell (Fig 2, #5) is contained entirely within said outer shell (Fig 2, #1).

Regarding claim 10, Erbguth discloses the system wherein said inner body (Fig 2, #5) is shaped geometrically similar to said outer body (Fig 2, #1).

Regarding claim 11, Erbguth discloses the system wherein at least one of said outer shell (Fig 2, #1) and said inner shell (Fig 2, #5) are shaped as a semi-ellipsoid.

Regarding claim 12, Erbguth discloses the system wherein said inner shell (Fig 2, #5) defines a plurality of clusters (Figs 2 & 3, rows of inner openings #6) of cluster openings (Figs 2 & 3, a row of inner openings #6), such that for each cluster (Figs 2 & 3, a row of inner openings #6), any one of the cluster openings (Fig 2, #6) is aligned with the corresponding one of the outer openings (Fig 2, #2) to define the inner opening (Fig 2, #6). 

Regarding claim 13, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:
a base (Fig 2, #4) defining a flat base surface (Fig 2, #4) and a longitudinal axis
normal to the base surface (Fig 2, #4);
an outer shell (Fig 2, #1) comprising an outer body (Fig 2, #1) coupled to said base (Fig 2, #4) and extending longitudinally therefrom, said outer body (Fig 2, #1) having a shape that is generally semi-ellipsoid (the examiner maintains that the term generally semi-ellipsoid is very broad and does not require a semi-ellipsoid shape but instead could be a curve element that is similar to a semi-ellipsoid or a partial ellipsoid), said outer body (Fig 2, #1) defining a first outer opening (annotated Fig 2 below) extending therethrough and sized to slidably receive therethrough a first elongate utensil of the plurality of elongate utensils along a first insertion axis and a second outer opening (annotated Fig 2 below) sized to slidably receive a second elongate utensil of the plurality of elongate utensils along a second insertion axis; and 

opening (annotated Fig 2 below) aligned with the second outer opening (annotated Fig 2 below) along the second insertion axis and sized to slidably receive the second elongate utensil, wherein the first insertion axis is oriented at a first angle relative to the longitudinal axis and the second insertion axis is oriented at a second, different angle relative to the longitudinal axis.


    PNG
    media_image1.png
    849
    1480
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    732
    1439
    media_image2.png
    Greyscale




Regarding claim 20, Erbguth discloses a method of assembling a display system (Fig 2) for or capable of supporting a plurality of elongate utensils, the method comprising:
coupling, to a base (Fig 2, #4a), an inner shell (Fig 2, #5) including an inner body (Fig 2, #5) defining a first inner opening (annotated Fig 2 above) sized to slidably receive a first elongate utensil (not illustrated, a first pen, pencil, or flower (col 1, lines 19-20)) of the plurality of elongate utensils (col 1, lines 19-20) therethrough along a first insertion axis, the inner body (Fig 2, #5) further defining a second inner opening (annotated Fig 2 above) sized to slidably receive a second elongate utensil (not illustrated, a second pen, pencil, or flower (col 1, lines 19-20)) of the plurality of elongate 
coupling, to the base (Fig 2, #4), an outer shell (Fig 2, #1) including an outer body (Fig 2, #1), such that the outer shell (Fig 2, #1) and the base (Fig 2, #4) cooperate to define an enclosure (For clarification, the middle portion of the base (Fig 2, #4) and the outer shell (Fig 2, #1) define an enclosure or at least a partial enclosure as shown in Fig 2 where items can be stored and enclosed vertically between the middle section of the base (Fig 2, #4) and the outer shell (Fig 2, #1)), the outer body (Fig 2, #1) defining a first outer opening (annotated Fig 2 above) extending through the outer body (Fig 1, #1) and sized to
slidably receive the first elongate utensil (not illustrated, first pen, pencil, or flower (col 1, lines 19-20))  therethrough along the first insertion axis (annotated Fig 2 above),
the outer body (Fig 1, #1) further defining a second outer opening (annotated Fig 2 above) sized to slidably receive the second elongate utensil (not illustrated, second pen, pencil, or flower (col 1, lines 19-20)) therethrough along the second insertion axis (annotated Fig 2 above), wherein the inner shell (Fig 2, #5) is contained with the enclosure (as shown in Fig 2) and is spaced apart from the outer shell (Fig 2, #1),
the outer shell (Fig 2, #1) oriented on the base (Fig 2, #4) such that the first inner opening (annotated Fig 2 above) is aligned with the
first outer opening (annotated Fig 2 above) along the first insertion axis (annotated Fig 2 above) and the second inner opening (annotated Fig 2 above) is aligned with the second outer opening (annotated Fig 2 above) along the second insertion axis 


Regarding claim 1, in a second interpretation, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:

a base (Fig 2, #10, #13 & #17) defining a flat base surface (the bottom plane of #10 that attaches to #4) and a longitudinal axis normal to the base surface (the bottom plane of #10 that attaches to #4);

an outer shell (Fig 2, #1) comprising an outer body (Fig 2, #1) coupled to said base (Fig 2, #10, #13, & #17) and extending longitudinally therefrom, said outer shell (Fig 2, #1) and said base (Fig 2, #4) cooperating to define an enclosure (For clarification, the middle portion of the base (Fig 2, #4) and the outer shell (Fig 2, #1) define an enclosure or at least a partial enclosure as shown in Fig 2 where items can be stored and enclosed vertically between the middle section of the base (Fig 2, #4) and the outer shell (Fig 2, #1)), said outer body (Fig 2, #1) defining a plurality of outer openings (Fig 2, #2) extending therethrough and each sized to slidably receive therethrough an elongate utensil; and

an inner shell (Fig 2, #5) contained within said enclosure (as shown in Fig 2), said inner shell (Fig 2, #5) comprising an inner body (Fig 2, #5) coupled to said base (Fig 2, #10, #13, & #17), said inner body (Fig 2, #5) spaced apart from said outer shell (Fig 2, #1),
said inner body (Fig 2, #5) defining a plurality of inner openings (Fig 2, #6) each aligned with a corresponding one of the outer openings (Fig 2, #2) along a respective insertion axis of a plurality of insertion axes and sized to slidably receive the elongate utensil, wherein the plurality of insertion axes are oriented at a plurality of different angles relative to the longitudinal axis.

Regarding claim 2, according to the second interpretation, Erbguth discloses the system wherein one of said base (Fig 2, #10, #13 & #17) and said outer shell (Fig 2, #1) comprises an arm (Fig 2, #11 & #15) extending longitudinally towards the other of said base (Fig 2, #10, #13, & #17) and said outer shell (Fig 2, #1), said inner body (Fig 2, #5) defining a first channel (Fig 2, #16, hole) sized to slidably receive said arm (Fig 2, #11 & #15) to facilitate slidably coupling said inner shell (Fig 2, #5) to said one of said base (Fig 2, #10, #13, & #17) and said outer shell (Fig 2, #1).

Regarding claim 5, according to the second interpretation, Erbguth further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered, cavity of bowl #4) sized to receive said base (Fig 2, #10, #13 & #17), wherein said outer shell )Fig 2, #1) comprises said arm  (Fig 2, #11 & #15), and said arm (Fig 2, #11 & #15)


Regarding claim 6, according to the second interpretation, Erbguth discloses the system further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered cavity of bowl #4 as shown in Fig 2) sized to receive said base (Fig 2, #10, #13, & #17) such that said outer shell (Fig 2, #1) extends longitudinally above the recess (as shown in Fig 2).

Regarding claim 7, according to the second interpretation, Erbguth discloses the system wherein said base (Fig 2, #10, #13, & #17) comprises an exterior sidewall extending longitudinally and defining a perimeter of said base (Fig 2, #10, #13 & #17), wherein said setting platform (Fig 2, #4, bowl) comprises an interior sidewall (inside surface of bowl #4) that defines said recess (unnumbered cavity of bowl #4 as shown in Fig 2) and is shaped complementary to said exterior sidewall (the central portion of the inside surface of the bowl #4 is flat similar to at least a bottom portion of the exterior wall of #10 of the base)(shaped complementary is a very broad limitation and does not require “the same shape”).

Regarding claim 18, according to the second interpretation, Erbguth discloses the system further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erbguth 2,747,333 in view of Banschick 5,244,700.

Regarding claims 4 and 17, Erbguth has been discussed above but does not explicitly teach the system wherein said arm defines an arm channel sized to slidably 

Banschick discloses a display system (Fig 8, #29) comprising an arm (Figs 8 & 9, #31) that defines an arm channel (#31W, col 5, lines 42-46) sized to slidably receive a third elongate utensil (the instance of wand #10 inside well 31W) of a plurality of elongate utensils along a third insertion axis. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an arm channel (Banschick, #31W, col 5, lines 42-46) within the arm (Erbguth, Fig 2, #11) of Erbguth as taught by Banschick in order to increase the number of items able to be stored in the display of Erbguth and keep the centermost item (item stored within arm Erbguth #11) upright (Banschick, col 5, lines 42-46). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erbguth 2,747,333.

Regarding claim 14, Erbguth has been discussed above but does not explicitly teach the display system wherein the first angle is between 80 degrees and 30 degrees and the second angle is between 40 degrees and 0 degrees.
However, Erbguth teaches using the system to hold a variety of objects (col 1, lines 1-4). Accordingly, it would have been obvious to one having ordinary skill in the art .

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “Erbguth describes a flower holder formed from an upper member 1 and an intermediate member 5 secured to the upper member 1 by lugs 7 cooperating with slots 8 formed in downwardly extending supports 3 of the upper member 1. The upper member 1 and intermediate member 5 are placed in a bowl 4. A post 11 is secured to the bottom of the bowl 4 by a suction cup 10, and extends through aligned openings in the upper member 1 and intermediate member 5, respectively. Additional aligned openings 2 and 6 are defined in the upper member 1| and intermediate member 5, respectively. The upper member 1 is formed from a flat sheet which is bowed to a desired contour. After bowing, the supports 3 of the upper member 1 extend downward to contact the bowl 4 at opposing longitudinal ends 9. Notably, however, the opposing lateral sides (not numbered) of the upper member | are not contoured downward toward the bowl 4, but rather terminate at distances above the intermediate member 5 and the bowl 4. In other words, Erbguth does not describe or 
The examiner maintains that the middle portion of the base (Fig 2, #4) of Erbguth and the outer shell (Fig 2, #1) of Erbguth define an enclosure or at least a partial enclosure as shown in Fig 2 where items can be stored and enclosed vertically between the middle section of the base (Fig 2, #4) and the outer shell (Fig 2, #1)). The examiner maintains that the applicant’s “enclosure” (Figs 2 & 3, #110 & #114) is also a partial enclosure since the applicant’s enclosure (Figs 2 & 3, #110 & #114) have openings (Fig 2, #112) that allow items to be removed from with the “enclosure” (Figs 2 & 3, #110 & #114). Therefore, the examiner maintains that since the applicant’s enclosure (Figs 2 & 3, #110 & #114) is a partial enclosure then the partial enclosure of Erbguth (Fig 2, #1 & #4) can be considered to be an enclosure. Further the examiner maintains that claims 1 and 20 does not require all the sides (the full perimeter) of the outer shell to extend downwardly forming an enclosure that is enclosed around every side of the perimeter of the outer shell.  

The applicant’s arguments that “Similarly, Erbguth does not describe or suggest an outer body having a shape that is generally semi-ellipsoid, and an inner body having substantially the shape, reduced in size, of the outer body, as recited in Applicant’s Claim 13 as amended. Notably, one of ordinary skill in the art understands that the term “ellipsoid” refers to a specific three- dimensional geometric shape with symmetry about three axes. See Encyclopedia Britannica, “Ellipsoid,” available at 
The examiner maintains that the term generally semi-ellipsoid is very broad and does not require a semi-ellipsoid shape as argued by the applicant but instead could be a curve element that is similar to a semi-ellipsoid or a partial ellipsoid. The examiner also maintains that the term substantially the shape is broad and does not require the same exact shape as the outer shell and the examiner maintains that the inner shell #5 of Erbguth is smaller than the outer shell #1 of Erbguth therefore the inner shell #5 is reduced in size. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631